DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotelling et al (US Publication No.: US 2010/0194707 A1, “Hotelling”).
Regarding Claim 1, Hotelling discloses an in-cell touch panel (Figures 6-8), comprising:
A first signal line (Figure 6, first signal line 603);
A scan line (Figure 6, scan line 611);
A transistor electrically connected to the first signal line and electrically connected to the scan line (Figure 6, transistor 609); and
A liquid crystal element in a display portion electrically connected to the transistor (Paragraph 0062 discloses a liquid crystal layer disposed above the pixel electrode 601), wherein 
The transistor comprises:
A semiconductor layer (Paragraph 0052; Figure 8, semiconductor layer 609);
The scan line over  the semiconductor layer (Figure 8, scan line 611);
A first insulating layer over the scan line (Figure 8, first insulating layer 707b); and
One of a source electrode and a drain electrode over the first insulating layer (Figure 8, drain electrode 701), wherein
The liquid crystal element comprises:
A first pixel electrode electrically connected to the one of the source electrode and the drain electrode (Figure 8, first pixel electrode 601 connected to drain 701); and
A common electrode paired with the first pixel electrode and configured to control a state of a liquid crystal (Figure 8, common electrode 401; Paragraph 0055; Paragraph 0066), wherein
The common electrode is provided below the first pixel electrode (Figure 8, common electrode 401 is below first pixel electrode 601), wherein
The common electrode is provided over the one of the source electrode and the drain electrode and over the first signa line with a second insulating layer provided therebetween (Figures 6-8, common electrode 401 is provided over drain electrode 701 and first signal line 603 with a second insulating layer 707a provided therebetween), wherein
The common electrode has a region overlapping with the first pixel electrode, a second pixel electrode, the first signal line, and a second signal line (Figure 6, common electrode 401 overlaps with first signal line 603, second signal line 605, first and second pixel electrode 601; Paragraph 0066), wherein
The common electrode is electrically connected to a common wiring (Figure 8, common electrode 401 is electrically connected to common wiring 503), wherein
In a plan view of the display portion, a direction in which the common wiring extends is the same as the direction in which the first signal line extends (Figure 6, common wiring 503 extends in the same vertical direction as the first signal line 603), wherein
The common wiring is provided over the first insulating layer and under the second insulating layer (Figure 8, common wiring 503 is provided over first insulating layer 707b and under second insulating layer 707a), and wherein
The common wiring comprises a same material as the first signal line (Paragraph 0062).

Regarding Claim 2, Hotelling discloses an in-cell touch panel (Figures 6-8), comprising:
A plurality of common wirings (Figure 6, plurality of common wirings 503; Paragraph 0047);
A first signal line of a plurality of signal line (Figure 6, first signal line 603, plurality of signal line 603/605/607);
A scan line (Figure 6, scan line 611);
A transistor electrically connected to the first signal line and electrically connected to the scan line (Figure 6, transistor 609); and
A liquid crystal element in a display portion electrically connected to the transistor (Paragraph 0062 discloses a liquid crystal layer disposed above the pixel electrode 601), wherein 
The transistor comprises:
A semiconductor layer (Paragraph 0052; Figure 8, semiconductor layer 609);
The scan line over  the semiconductor layer (Figure 8, scan line 611);
A first insulating layer over the scan line (Figure 8, first insulating layer 707b); and
One of a source electrode and a drain electrode over the first insulating layer (Figure 8, drain electrode 701), wherein
The liquid crystal element comprises:
A first pixel electrode electrically connected to the one of the source electrode and the drain electrode (Figure 8, first pixel electrode 601 connected to drain 701); and
A common electrode paired with the first pixel electrode and configured to control a state of a liquid crystal (Figure 8, common electrode 401; Paragraph 0055; Paragraph 0066), wherein
The common electrode is provided below the first pixel electrode (Figure 8, common electrode 401 is below first pixel electrode 601), wherein
The common electrode is provided over the one of the source electrode and the drain electrode and over the first signa line with a second insulating layer provided therebetween (Figures 6-8, common electrode 401 is provided over drain electrode 701 and first signal line 603 with a second insulating layer 707a provided therebetween), wherein
The common electrode has a region overlapping with the first pixel electrode, a second pixel electrode, the first signal line, and a second signal line (Figure 6, common electrode 401 overlaps with first signal line 603, second signal line 605, first and second pixel electrode 601; Paragraph 0066), wherein
The common electrode is electrically connected to a common wiring of the plurality of common wirings (Figure 8, common electrode 401 is electrically connected to common wiring 503), wherein
In a plan view of the display portion, a direction in which the common wiring extends is the same as the direction in which the first signal line extends (Figure 6, common wiring 503 extends in the same vertical direction as the first signal line 603), wherein
The common wiring is provided over the first insulating layer and under the second insulating layer (Figure 8, common wiring 503 is provided over first insulating layer 707b and under second insulating layer 707a), and wherein
The common wiring comprises a same material as the first signal line (Paragraph 0062), and wherein
In the display portion, the total number of the plurality of common wirings is smaller than the total number of the plurality of signal lines (Figure 6 discloses three signal line 603/605/607 for every one common wiring 503; therefore, the number of common wirings 503 must be less than the total number of signal lines; Paragraph 0049).

Regarding Claim 3, Hotelling discloses an in-cell touch panel (Figures 6-8), comprising:
A plurality of common wirings (Figure 6, plurality of common wirings 503; Paragraph 0047);
A first signal line of a plurality of signal line (Figure 6, first signal line 603, plurality of signal line 603/605/607);
A scan line (Figure 6, scan line 611);
A transistor electrically connected to the first signal line and electrically connected to the scan line (Figure 6, transistor 609); and
A liquid crystal element in a display portion electrically connected to the transistor (Paragraph 0062 discloses a liquid crystal layer disposed above the pixel electrode 601), wherein 
The transistor comprises:
A semiconductor layer (Paragraph 0052; Figure 8, semiconductor layer 609);
The scan line over  the semiconductor layer (Figure 8, scan line 611);
A first insulating layer over the scan line (Figure 8, first insulating layer 707b); and
One of a source electrode and a drain electrode over the first insulating layer (Figure 8, drain electrode 701), wherein
The liquid crystal element comprises:
A first pixel electrode electrically connected to the one of the source electrode and the drain electrode (Figure 8, first pixel electrode 601 connected to drain 701); and
A common electrode paired with the first pixel electrode and configured to control a state of a liquid crystal (Figure 8, common electrode 401; Paragraph 0055; Paragraph 0066), wherein
The common electrode is provided below the first pixel electrode (Figure 8, common electrode 401 is below first pixel electrode 601), wherein
The common electrode is provided over the one of the source electrode and the drain electrode and over the first signa line with a second insulating layer provided therebetween (Figures 6-8, common electrode 401 is provided over drain electrode 701 and first signal line 603 with a second insulating layer 707a provided therebetween), wherein
The common electrode has a region overlapping with the first pixel electrode, a second pixel electrode, the first signal line, and a second signal line (Figure 6, common electrode 401 overlaps with first signal line 603, second signal line 605, first and second pixel electrode 601; Paragraph 0066), wherein
The common electrode is electrically connected to a common wiring of the plurality of common wirings (Figure 8, common electrode 401 is electrically connected to common wiring 503), wherein
In a plan view of the display portion, a direction in which the common wiring extends is the same as the direction in which the first signal line extends (Figure 6, common wiring 503 extends in the same vertical direction as the first signal line 603), wherein
The common wiring is provided over the first insulating layer and under the second insulating layer (Figure 8, common wiring 503 is provided over first insulating layer 707b and under second insulating layer 707a), and wherein
The common wiring comprises a same material as the first signal line (Paragraph 0062).

Regarding Claim 4, Hotelling discloses the in-cell touch panel according to claim 3, wherein, in the display portion, the total number of the plurality of common wirings is smaller than the total number of the plurality of signal lines (Figure 6 discloses three signal line 603/605/607 for every one common wiring 503; therefore, the number of common wirings 503 must be less than the total number of signal lines; Paragraph 0049).

Regarding Claim 5, Hotelling discloses the in-cell touch panel according to claim 1, wherein the semiconductor layer includes polycrystalline silicon (Paragraph 0024; Paragraph 0084).

Regarding Claim 6, Hotelling discloses the in-cell touch panel according to claim 2, wherein the semiconductor layer includes polycrystalline silicon (Paragraph 0024; Paragraph 0084).

Regarding Claim 7, Hotelling discloses the in-cell touch panel according to claim 3, wherein the semiconductor layer includes polycrystalline silicon (Paragraph 0024; Paragraph 0084).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871